Case: 14-11104      Document: 00513359718         Page: 1    Date Filed: 01/28/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-11104                                 FILED
                                  Summary Calendar                         January 28, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAMON MONTANEZ GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:13-CR-82


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Ramon Montanez Gonzalez (Gonzalez) was indicted for conspiracy to
distribute and possess with the intent to distribute 500 grams or more of
methamphetamine and possession with the intent to distribute 500 grams or
more of methamphetamine. Gonzalez moved to suppress all evidence arising
from his stop and arrest in Abilene, Texas. The district court conducted the
bench trial and the suppression hearing together. The district court denied


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11104     Document: 00513359718     Page: 2   Date Filed: 01/28/2016


                                  No. 14-11104

the motion to suppress finding that the officers had reasonable suspicion to
stop Gonzalez and question him based on the reliable information from a
confidential informant (CI), the corroboration of the CI’s information, and the
totality of the circumstances involving the towing of Gonzalez’s car when it
could be driven. The district court then found Gonzalez guilty on both counts
of the indictment.
      Gonzalez argues that the district court erred in denying his motion to
suppress because the law enforcement officers did not have the reasonable
suspicion of criminal conduct necessary to justify an investigatory stop. We
review the district court’s factual findings for clear error and its legal
conclusions de novo. United States v. Lopez-Moreno, 420 F.3d 420, 429 (5th
Cir. 2005).   We consider the evidence in the light most favorable to the
prevailing party. United States v. Zavala, 541 F.3d 562, 574 (5th Cir. 2008).
      “An officer may, consistent with the Fourth Amendment, conduct a brief
investigatory stop when the officer has a reasonable articulable suspicion that
criminal activity is afoot.” United States v. Jordan, 232 F.3d 447, 448 (5th Cir.
2000) (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)). Reasonable suspicion is
measured in light of the totality of the circumstances and must be supported
by particular, articulable, and objective facts. United States v. Arvizu, 534 U.S.
266, 273 (2002); United States v. Michelletti, 13 F.3d 838, 840 (5th Cir. 1994)
(en banc). Reasonable suspicion may be based on the collective knowledge of
law-enforcement officers, so long as the officers were in communication with
one another. United States v. Ibarra, 493 F.3d 526, 530 (5th Cir. 2007).
      Gonzalez argues that officers who stopped him could not have relied on
the CI’s information because they had no actual knowledge of its credibility
and, therefore, did not possess all of the facts needed to form a reasonable
suspicion of criminal activity. Gonzalez argues that Ibarra requires that a



                                        2
    Case: 14-11104     Document: 00513359718    Page: 3   Date Filed: 01/28/2016


                                 No. 14-11104

single officer must be fully aware of all of the facts needed to justify an
investigatory stop before that officer is able to share the information with the
arresting officer.   Although this is one situation in which the collective-
knowledge doctrine applies, the doctrine is not limited to this circumstance. In
United States v. Kye Soo Lee, 962 F.2d 430, 435 (5th Cir. 1992), the case on
which Ibarra rests, we held that probable cause could be formed from the
information in the possession of the arresting officers added to the information
possessed by the other officers with whom they were in communication. As the
district court determined using this additive approach, specific and current
information provided by a reliable informant was corroborated by officers in
the field and was sufficient to justify an investigatory stop. See United States
v. Gonzalez, 190 F.3d 668, 672 (5th Cir. 1999). The denial of the motion to
suppress was not erroneous. See Michelletti, 13 F.3d at 841.
      The judgement of the district court is AFFIRMED.




                                       3